
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. Scalise (for
			 himself, Mr. Rohrabacher,
			 Mr. McCaul, and
			 Mr. Hultgren) introduced the following
			 joint resolution; which was referred to the
			 Committee on
			 Agriculture
		
		JOINT RESOLUTION
		Disapproving the rule of the Agricultural
		  Marketing Service of the Department of Agriculture with respect to the
		  establishment of a Christmas tree promotion, research, and information
		  program.
	
	
		Whereas the Department of Agriculture has issued a final
			 rule which will tax Christmas trees sold by producers or importers who sell
			 more than 500 trees in a year; and
		Whereas in tough economic times the last thing the Federal
			 Government should be doing is levying a tax that will hit millions of American
			 families who celebrate Christmas: Now, therefore, be it
		
	
		That Congress disapproves of the rule
			 submitted by the Agricultural Marketing Service of the Department of
			 Agriculture relating to the establishment of a Christmas tree promotion,
			 research, and information program (published at 76 Federal Register 69094
			 (November 8, 2011)), and such rule shall have no force or effect.
		
